Citation Nr: 1757340	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  16-10 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents.	


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel 

INTRODUCTION

The Veteran had active duty service from September 1962 to June 1977, to include service in the Republic of Vietnam, and subsequent service in the United States Army Reserve. He is the recipient of numerous awards and decorations, to include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving all doubt in favor of the Veteran, his currently diagnosed bilateral hearing loss is related to his acknowledged in-service noise exposure.

2. Resolving all doubt in favor of the Veteran, his currently diagnosed tinnitus is associated with, or proximately due to, his bilateral hearing loss.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2. The criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for bilateral hearing loss and tinnitus herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. Further, the United States Court of Appeals for Veterans Claims (Court) has held that tinnitus is likewise an organic disease of the nervous system where there is evidence of acoustic trauma. Fountain v. McDonald, 27 Vet. App. 258 (2015).

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 
38 C.F.R. § 3.303(b). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  

The record reflects that the Veteran is in receipt of the Combat Infantryman Badge. As such, the provisions of 38 U.S.C. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran. The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service. See Reeves v. Shinseki, 682 F.3d 988, 999   (Fed. Cir. 2012). The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders. See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service. Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for bilateral hearing loss and tinnitus, which he contends are related to the noise exposure he experienced during his military service. As an initial matter, the Board finds that the competent evidence of record confirms that the Veteran has a current diagnosis of bilateral hearing loss for VA purposes. In this regard, the January 2014 VA examination revealed a diagnosis of left ear hearing loss for VA purposes, but not for right ear hearing loss. However, while it was not indicated whether the Maryland CNC test was used, a February 2012 private treatment record noted that the Veteran had speech discrimination scores of 88 percent bilaterally. Thus, the Board will resolve all doubt in favor of the Veteran and find that he has a current disability of right ear hearing loss for VA purposes. See 38 C.F.R. § 3.385. 

Additionally, the Board finds that the Veteran has a current diagnosis of tinnitus as such disorder can be identified through lay observations alone and he has offered competent and credible descriptions of experiencing tinnitus throughout the appeal. See Charles v. Principi, 16 Vet. App. 370 (2002). Furthermore, such diagnosis was also confirmed at the January 2014 VA examination. 

Similarly, the Board finds that the Veteran's statements regarding in-service noise exposure to be competent and credible as such are consistent with his military occupational specialty (MOS) and his combat service in Vietnam. Thus, the remaining question is whether the Veteran's currently diagnosed bilateral hearing loss and tinnitus are related to his active duty military service. 

In this regard, the Veteran's service treatment records (STRs) from his active duty period of service are negative for any complaints, treatment, or diagnoses referable to bilateral hearing loss, to include in consideration of conversion of his January 1962, February 1964, March 1965, and August 1968 audiograms to International Standards Organization-American National Standards Institute units (ISO-ANSI), and/or tinnitus. However, audiometric findings noted in an October 1989 examination revealed the following pure tone thresholds:  

HERTZ
500
1000
2000
3000
4000
Right 
40
35
15
15
5
Left
45
40
15
10
15

Such test indicated that the Veteran had a bilateral hearing loss disability for VA purposes. 

Furthermore, in January 2014, the Veteran was afforded a VA examination in connection with the claims on appeal. At such time, the examiner opined that it was at least as likely as not that the Veteran's hearing loss was caused by or a result of an event in military service. In support thereof, the examiner noted that the Veteran reported a MOS in the infantry and that the Veteran had been exposed to loud noises from weapons, artillery, and explosions. The examiner also explained that such high levels of noise were known to cause hearing loss and thus, the examiner concluded that it was at least as likely as not that the Veteran's hearing loss was associated with noise exposure experienced while serving in the military. 

However, the AOJ requested an another opinion to determine whether the Veteran's bilateral hearing loss and tinnitus were related to his noise exposure while serving in the military as a nuclear target analyst, and such opinion was obtained in March 2014. At such time, the examiner opined that the Veteran's current hearing loss was less likely due to noise exposure incurred during military service. In support thereof, the examiner noted that the Veteran's January 1962 hearing exam showed normal hearing bilaterally and subsequent exams in 1965, 1968, and 1971 also showed that his hearing was normal bilaterally. The examiner also explained that the Veteran's June 1977 examination showed standard threshold shift (STS) had occurred at 4000 HZ in the left ear only, but that his hearing was still normal in that ear. She also noted that there was no STS evidenced for the right ear and a later occurring hearing test dated August 1985 showed that hearing was normal bilaterally with no evidence of STS. However, the examiner did not appear to consider the Veteran's in-service audiograms as converted to ISO-ANSI and she did not discuss the October 1989 test that indicated the Veteran had bilateral hearing loss for VA purposes. Furthermore, for the purpose of establishing service connection, it is not required that a hearing loss disability be demonstrated in service. See Hensley, supra.

Thus, after a careful review of the record, the Board finds that the Veteran's bilateral hearing loss is related to his acknowledged in-service noise exposure. Specifically, the January 2014 VA opinion establishes the nexus element as such examiner found that the levels of noise the Veteran experienced during his military service were known to cause hearing loss. Thus, resolving all doubt in the Veteran's favor, the Board finds that his current bilateral hearing loss is related to his active duty service. Therefore, service connection for bilateral hearing loss is warranted.  

Furthermore, with regard to the Veteran's tinnitus, the January 2014 VA examiner opined that such disorder was at least as likely as not a symptom associated with the Veteran's hearing loss as it is known to be a symptom associated with hearing loss. Consequently, such examiner concluded that the Veteran's tinnitus was at least as likely as not related to his hearing loss. Therefore, the Board finds that the Veteran's currently diagnosed tinnitus is proximately due to his bilateral hearing loss and, as such, service connection for such disorder is likewise warranted.  

In light of the foregoing, the Board resolves all doubt in favor of the Veteran and finds that his bilateral hearing loss is related to his military service and his tinnitus is secondary to such disorder. Consequently, service connection for bilateral hearing loss and tinnitus is warranted. 38 U.S.C. 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that his currently diagnosed hypertension is related to his military service. In this regard, he was afforded a VA examination in connection with such claim in January 2014 and such examiner found that the Veteran had a diagnosis of hypertension since 2010. However, the examiner did not provide an opinion as to whether such disorder was related to the Veteran's active duty military service. The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Thus, a remand is warranted to obtain an opinion on such matter. 

Furthermore, the record indicates that the Veteran served in Vietnam during the Vietnam era; thus, he is presumed to have been exposed to herbicide agents coincident with such service. See 38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). Similarly, there is evidence which suggests a link between the Veteran's hypertension and his presumed in-service exposure to herbicide agents.  In this regard, the Board notes that hypertension is not one of the presumptive conditions listed in 38 C.F.R. § 3.309(e), and the regulation specifically states that the definition for ischemic heart disease does not include hypertension.  However, prior to 2006, the National Academy of Sciences (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category, but in its Update 2006, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20,309.  In view of the information provided in the aforementioned Updates from NAS, the Board finds that an opinion should also be obtained to address such concerns.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the record to the VA examiner who conducted the January 2014 examination. The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner. If the January 2014 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the opinion. 

The electronic record, to include a copy of this Remand, should be forwarded for review by the examiner, and based on review of the evidence contained therein, the examiner should specifically offer an opinion on the following: 

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed hypertension is related to his active duty military service, to include his acknowledged in-service exposure to herbicide agents?  

In offering such opinion, the examiner must consider and discuss NAS's Update 2012, which reflects that NAS has placed hypertension in the category of limited or suggestive evidence, which means that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."

The examiner's rationale cannot rely solely on the fact that VA has not included hypertension in the list of presumptive conditions.  In other words, the Board needs an opinion as to the likelihood that this Veteran's hypertension, without regard to the conditions VA recognizes as being due to herbicide agents, is nevertheless at least as likely as not related to his exposure to herbicide agents in service.

A complete rationale for any opinion offered should be provided.

2. After completing the above action, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


